Citation Nr: 0014409	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an eye disorder claimed 
as blindness due to histoplasmosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1947 to October 1947 
and from January 1951 to November 1954.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a September 1995 rating decision of 
the Atlanta, Georgia Regional Office (hereinafter "the RO") 
which denied service connection for an eye disorder claimed 
as blindness due to histoplasmosis.  In October 1997, the 
Board remanded this appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to request that the veteran identify physicians 
who had informed him that his eye disorder was the result of 
exposure to bird droppings during his period of service so 
that such physicians could be contacted and requested to 
provide etiological opinions.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal should be obtained by the 
RO.  

2.  An eye disorder claimed as blindness due to 
histoplasmosis was not shown in service or for many years 
after service separation.  The record contains no objective 
evidence that such disorder originated during active service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for an eye 
disorder claimed as blindness due to histoplasmosis is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).


The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for an eye disorder claimed as blindness due to 
histoplasmosis.  It is observed that pursuant to the Board's 
October 1997 remand instructions, the RO, in a November 1997 
letter, requested that the veteran provide the names and 
addresses of health care providers who evaluated or treated 
him for his claimed disorder and to identify physicians who 
had informed him that his claimed eye disorder was the result 
of exposure to bird droppings during service.  The veteran 
was also requested to complete and return authorization 
forms.  In a March 1998 statement, the veteran listed several 
physicians who had treated him for his eye disorder.  In May 
1998, the RO requested that the veteran provide the addresses 
for several of the physicians indicated in his March 1998 
statement.  The veteran did not respond.  In October 1999, 
the RO again requested that the veteran provide the names and 
addresses of physicians who had indicated that his disorder 
was due to exposure to sea gull dung during his period of 
service.  The veteran again did not respond.  The Board 
observes that the Court has held that the VA's duty to assist 
the veteran in the proper development of his claim is "not 
always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
As discussed below, the Board finds that the veteran's claim 
is not well-grounded, and that, therefore, there is no 
further duty to assist the veteran with development of his 
claim.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The available service personnel records indicate that the 
veteran had active service from July 1947 to October 1947 and 
from January 1951 to November 1954.  There was a notation 
that the veteran's most significant duty assignment was on 
the USS Orion.  The veteran's service medical records do not 
refer to complaints of or treatment for any eye disorders.  
The November 1954 separation examination report noted that 
the veteran had 20/20 vision.  There was also a notation that 
the veteran's eyes were normal.  

Private treatment record dated from June 1992 to September 
1992 indicated that the veteran was treated for several 
disorders including eye disorders.  VA treatment records 
dated from February 1992 to April 1993 also indicated that 
the veteran was treated for eye disorders.  A February 1992 
entry noted that the veteran was blind secondary to 
histoplasmosis.  An October 1992 entry noted that the veteran 
was diagnosed with Mississippi Valley disease (ocular 
histoplasmosis) and that he was seeing a local medical doctor 
four months earlier.  An additional October 1992 entry 
indicated that the veteran had decreased visual acuity in the 
left eye for seven to eight months and in the right eye for 
many years.  The assessment included histoplasmosis of both 
eyes, disciform scar right eye and subfoveal choroidal 
neovascular membrane.  A November 1992 entry noted an 
impression which included presumed ocular histoplasmosis 
syndrome subretinal neovascularization of both eyes.  

A January 1993 report noted that the veteran reported that he 
had decreased vision beginning in February 1992.  The veteran 
reported that he really began having problems with his right 
eye one to one and one-half years after getting out of the 
military, but that he never filed for service connection.  It 
was reported that the veteran was legally blind due to ocular 
histoplasmosis.  An additional January 1993 entry indicated 
that the veteran had loss of vision secondary to 
histoplasmosis for eight months.  A May 1993 consultation 
report noted that the veteran was "considered blind 
[secondary] to histoplasmosis (? bird droppings)".  It was 
noted that the veteran had a past medical history of 
histoplasmosis with lost vision in the right eye in 1954 and 
lost vision in the left eye the previous year.  

The veteran underwent a VA general medical examination in 
June 1993.  He reported that he began losing vision in his 
left eye six or seven months earlier and that he had lost his 
central vision.  The veteran indicated that he had trouble 
with his right eye dating back as far as 1958.  The examiner 
noted that the veteran had poor central vision and some 
peripheral vision.  The diagnoses included macular 
degeneration, severe.  A June 1993 ophthalmologic examination 
indicated an impression of extensive macular scarring of both 
eyes secondary to presumed histoplasmosis; legal blindness 
secondary to macular scarring and trace macular sclerosis of 
both eyes.  

In a November 1994 statement on appeal, the veteran reported 
that he was diagnosed, initially, due to his failing 
eyesight, with histoplasmosis in 1991 by a private physician.  
He was then followed at VA facilities.  He stated that after 
discussing his history with physicians, it was their opinion 
that he was first infected by the parasite or dust containing 
the spores during his tour of duty in the harbor at Norfolk, 
Virginia.  He stated that the heavy incidence of bird 
droppings was the prime cause.  

VA treatment records dated from July 1993 to February 1997 
indicated that the veteran continued to receive treatment for 
disorders including his eye disorders.  A February 1995 entry 
noted that the veteran had a history of ocular histoplasmosis 
with decreased visual acuity in the 1950's and 1992.  The 
assessment included history of histoplasmosis, both eyes with 
no active lesions.  

At a June 1997 hearing before a member of the Board, the 
veteran testified that during his period of service in the 
navy he served primarily on a harbor tug.  He indicated that 
he was assigned to the naval port in Norfolk, Virginia.  The 
veteran stated that he also went to basic training, or boot 
camp, in Great Lakes, Illinois.  He reported that presently, 
he could not see straight ahead and that he could only see 
peripherally as if his hands were in front of his face.  The 
veteran indicated that while on the boat during service he 
was constantly exposed to seagull droppings.   He noted that 
he first started noticing his visual problem around 1991 or 
1992.  The veteran further indicated that physicians had told 
him that his disorder was caused by bird droppings.  The 
veteran reported that physicians had also told him that it 
would take twenty to twenty-five years for his disorder to 
start showing up after contact with the bird droppings.  
Additionally, the veteran stated that he grew up in Kentucky, 
although he wasn't around birds, and that if he had it before 
service, it could have been aggravated by service.  

In an October 1997 statement on appeal, a VA physician 
reported that the veteran was legally blind secondary to 
histoplasmosis with best corrected vision of counting fingers 
at two feet in each eye.  The physician reported that 
histoplasmosis was a fungal disease endemic in many river 
villages of the world including the United States.  It was 
noted that individuals were thought to be exposed to 
histoplasmosis capsulatum spores through inhalation of the 
spores that were commonly found in the droppings of chickens, 
pigeons and other birds.  The physician stated that it was 
not possible to specify when an individual with macular 
disease from histoplasmosis was first exposed to the spores 
because the macular form of the disease may not present for 
thirty years after initial exposure.  The VA physician 
indicated that it was certainly possible that the veteran was 
first exposed in the service, especially if stationed along 
one of the major river valleys in the Midwest, but that there 
was no way to confirm this.  VA treatment records dated from 
April 1998 to July 1998 referred to continued treatment.  An 
April 1998 entry indicated an impression of presumed ocular 
histoplasmosis syndrome, stable.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is devoid of 
sufficient objective evidence establishing that an eye 
disorder claimed as blindness due to histoplasmosis became 
manifest or otherwise originated during the veteran's periods 
of service.  The veteran's service medical records make no 
reference to complaints of or treatment for any eye 
disorders.  The Board observes that the first clinical 
indication of record of any diagnosed eye disorder was 
pursuant to a February 1992 VA treatment entry, more than 
thirty-seven years after the veteran's separation from 
service, which noted that he was blind secondary to 
histoplasmosis.  An October 1992 entry noted that the veteran 
was diagnosed with Mississippi Valley disease (ocular 
histoplasmosis) and that he had been seeing a local physician 
four months earlier.  

The Board observes that several treatment entries noted that 
the veteran reported that his vision in his right eye 
decreased prior to the decrease in vision in his left eye.  
An additional October 1992 entry noted that the veteran had 
decreased visual acuity in the left eye for seven to eight 
months and in the right eye for many years.  The assessment, 
at that time, included histoplasmosis of both eyes, disciform 
scar, right eye and subfoveal choroidal neovascular membrane.  
Also, a January 1993 report noted that the veteran reported 
that he had decreased vision beginning in February 1992, but 
that he really began having problems in his right eye one to 
one and one-half years after his separation from service.  
Additionally, a May 1993 consultation report noted that the 
veteran was "considered blind [secondary] to histoplasmosis 
(? bird droppings)".  It was also noted, at that time, that 
the veteran had a past medical history of histoplasmosis with 
lost vision in the right eye in 1954 and lost vision in the 
left eye the previous year.  The June 1993 VA general medical 
examination report indicated that the veteran reported that 
he began losing vision in his left eye six to seven months 
earlier and that he had trouble with his right eye dating 
back as far as 1958.  The Board observes that there are no 
treatment records of record specifically indicating any 
actual diagnosed loss of vision in the right eye, prior to 
1992.  The entries noted above, indicating loss of vision in 
the right eye as early as 1954, are apparently based solely 
on the history provided by the veteran.  Additionally, the 
Board notes that in a November 1994 statement, the veteran 
reported that he was initially diagnosed with histoplasmosis 
in 1991 and at the June 1997 hearing before a member of the 
Board, he testified that he first started noticing his visual 
problems around 1991 or 1992.  Such statements contradict his 
earlier reported history.  The Board notes that the Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  

The Board notes that in an October 1997 statement on appeal, 
a VA physician stated that histoplasmosis was a fungal 
disease endemic in river villages of the world including the 
United States and that individuals were thought to be exposed 
to histoplasmosis capsulatum spores through inhalation of the 
spores which were commonly found in the droppings of 
chickens, pigeons and other birds.  The physician commented 
that it was certainly possible (emphasis added) that the 
veteran was first exposed in the service, especially if 
stationed along one of the major river valleys in the 
Midwest, but that there was no way to confirm this.  The 
Board observes that the physician solely stated that it was 
possible that the veteran was exposed to such spores during 
service.  Additionally, the veteran has specifically 
testified that he served in Norfolk, Virginia on a tugboat, 
not in the major river valleys of the Midwest.  He has 
indicated, however, that he grew up in Kentucky.  Information 
in the claims file reflects that the veteran was born in 
Eddyville, Kentucky and resided in Greenville, Kentucky upon 
entering into service.  Although an additional record 
developed in May 1993, referred to possible exposure to bird 
droppings as a possible causative factor in the development 
of histoplasmosis, both of these evidentiary items are overly 
speculative and are not of such probative value as to present 
a reasonable basis for allowing this appeal.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his eye disorder claimed as 
blindness due to histoplasmosis originated during his period 
of service.  He specifically alleges that he was exposed to 
seagull droppings while serving on a tugboat during service 
and that his present eye disorder was incurred at that time.  
In the alternative, the veteran has alleged that if he had 
any such disorder prior to service, it could have been 
aggravated by service.  The Board observes that the veteran 
is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder or to otherwise assert medical causation, or to 
indicate that any actual identifiable aggravation of such 
disorder occurred.  See Grotveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The Board observes that it is certainly within the province 
of the veteran to report that he was exposed to seagull 
droppings during his period of service.  However, the medical 
records referring to bird droppings as a possible causative 
factor are not sufficiently particularized in attributing the 
histoplasmosis to the time frames represented by the 
veteran's periods of service.  The statement developed in 
1997 would seem to imply that growing up in Kentucky would be 
the most likely causative geographical factor underlying the 
development of the disease process at issue, rather than 
service in the Tidewater area.  

The Board observes that the veteran has alleged that 
physicians told him that his histoplasmosis was caused by his 
exposure to seagull droppings during service.  The veteran 
did not provide any further physician statements than those 
noted above.  Additionally, the Court has held that a 
claimant's statements about what a physician said about a 
condition, and subsequently "filtered" through the lay 
person's own sensibilities, is insufficient to render a claim 
well-grounded.  See Kirwin v. Brown, 8 Vet.App. 148 (1995).  
The Board notes that the medical evidence simply fails to 
adequately suggest the prospects for there being a reasonable 
basis for any relationship or nexus between such disorder and 
the veteran's periods of service.  See Caluza.  In the 
absence of sufficiently probative evidence of the claimed eye 
disorder having origins during the veteran's periods of 
service, the Board concludes that the veteran's claim for 
service connection for an eye disorder claimed as blindness 
due to histoplasmosis is not plausible and, therefore, not 
well-grounded.  Further, the Board finds the information 
provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


ORDER

Service connection for an eye disorder claimed as 
histoplasmosis is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

